Title: From George Washington to Edward Rutledge, 16 January 1791
From: Washington, George
To: Rutledge, Edward



My Dear Sir,
Philadelphia Jany 16th 1791.

I can but love & thank you, and I do it sincerely, for your polite & friendly letter of the 11th of November, which came to my hands only the day before yesterday. The sentiments contained in it are such as have uniformly flowed from your pen and are not more pleasing than they are flattering to me.
The present Congress can sit no longer than the 3d of March; and should it not be found expedient to convene the new one immediately upon the rising of it; and should not the old one by Acts of the present Session, prepare work for the Executive which may render my absence from the Seat of Government (soon after the adjournment) incompatible with my public duties; I shall, most assuredly, endulge myself in a tour through the Southern States in the Spring. But it will readily be perceived that this event must depend upon the time I shall be able to commence the journey, for I do not hesitate to acknowledge that I am not inclined to be in the Southernmost States after the Month of May—and my journey, on several Accts, must be made slow and easy.
It was among my first determinations when I entered upon the duties on my present Office, to visit every part of the United States in the course of my Administration of the Government,

provided my health, and other circumstances would admit of it: and this determination was accompanied by another—viz.—not by making my head quarters in private families to become troublesome to them in any of these tours. The first I have accomplished in part only, without departing in a single instance from the second, although pressed to it by the most civil & cordial invitations. After having made this communication to you, you will readily perceive, my dear Sir, that it is not in my power (however it might comport with my inclinations) to change my plan without incurring the charge of inconsistency if not something more exceptionable; especially too, as it is not more than ten days since I declined a similar invitation to yours from my namesake & kinsman Colo. Willm Washington of your ⟨state to⟩ lodge at his house when I should visit Charleston. With affectionate esteem & regard I am—My dear Sir Yr Most Obedt Servt

Go: Washington

